DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2012/0294435) in view of Pinault et al. (US 9,258,430)(Cox and Pinault references were cited in the previous Office Action) and McCormack et al. (US 2016/012755).
 	Regarding claim 1, Cox et al. (“Cox”) teaches a computer-implemented method comprising: 
(i.e., system 50 receiving data and information described with reference to Transmission 4 of an Incoming Call 2 sent from a calling party via an application Programming Interface (API) 6; para. [0034]-[0035]), the first signaling data instructing a telephone network how to route the inbound phone call (i.e., including a dial telephone number or dialed number information associated with a called party where a carrier route to route the call; para. [0033]-[0034]) and comprising line information identifying at least one of: an originating carrier, a line type, and an originating location (i.e., ANI is used to determine the current telecommunication carrier; para. [0037], a line type; para. [0038] and/or geo-location, para. [0039]); 
 	receiving, by the computer from a database, second signaling data comprising the line information associated with the calling device (i.e., receiving and comparing to pattern data stored in the real-time patterns database 17 to one or more expected patterns from database 19 (read on second signal data); para. [0044] and [0046]); and 
 	generating, by the computer, a threat score for the inbound phone call based at least in part upon a difference between the first signaling data and the second signaling data (i.e., generating a score or metric based on parameters, i.e., AIN, line type, etc. either being matched or not matched; para. [0046] and [0049]).
	It should be noticed that Cox failed to clearly teach the features of receiving a first equipment identifier, such as International Mobile Subscriber Identifier (IMEI), and comparing the equipment identifier from a database. However, Pinault et al. (“Pinault”) teaches a mobile phone 4, as shown in figure 1, connecting to a private network via a uniform resource locator (URL) associated with the private network. The mobile telephone 4 comprises Wireless Telephony Application-User Agent (WTA-UA) for 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of receiving a first equipment identifier, such as International Mobile Subscriber Identifier (IMEI), and comparing the equipment identifier from a database, as taught by Pinault, into view of Cox in order to verify the identity of the calling device.
	It should be noticed that the combination of Cox and Pinault failed to clearly teach the features of transmitting, by the computer, a signal to a carrier associated with the first signaling data, the signal instructing the carrier to direct the inbound phone call based upon the threat score. However, McCormack et al. (“McCormack”) teaches a system comprising Server 110 and Switch 130, as shown in figure 1A, to direct incoming contacts or work items to agents in a call center. The Server 110 is notified of an incoming service request or work item (i.e., a web based chat communication session) by the Switch 30. The incoming service request is held by the receiving telecommunications component (i.e., the Switch 30; para. [0046]). The Server 110 comprises the resource managing computer system 228 for computing a confidence score of the web based chat communication session (para. [0082]). The Server 110 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of transmitting, by the computer, a signal to a carrier associated with the first signaling data, the signal instructing the carrier to direct the inbound phone call based upon the threat score, as taught by McCormack, into view of Cox and Pinault in order to terminate the inbound phone call to a new destination.
	Regarding claim 2, Cox further teaches the defined threshold to satisfy a risk level, such as higher risk for VoIP telephone than a landline or wireless; para. [0049]. 
	Regarding claim 3, Cox further teaches the authentication based on the calling device such as the VoIP, landline and/or wireless telephone in paragraph [0049].
	Regarding claim 5, Cox further teaches the features of authenticating the current telecommunication carrier, as one or more switch devices, to transmit the Transmission 4 to the system 10 serving and owning the ANI number as an originating switching device (para. [0037]).
	Regarding claim 6, Cox further teaches the Local Number Portability (LNP) databases to provide information data to determine the current telecommunication carrier in the telephone network (para. [0037]).

	Regarding claim 8, Cox further teaches the feature of using the ANI number delivered in Transmission 4 (first signal data) to retrieve information (second signal information) from the database to determine the current telecommunication carrier in paragraph [0037], using the ANI number to retrieve information to authenticate the line type in paragraph [0038], to verify the Geo-location by using the ANI number in the Transmission 4 in paragraph [0039].
	Regarding claim 9, Cox further teaches the limitations of the claim, such as transmitting the Transmission 4 in one of messages, i.e., SS7 message, in paragraphs [0034], [0037] and [0050].
	Regarding claim 10, Cox further teaches the feature of sending the metric along with other optional data as outlined in Transmission 4 to User in paragraphs [0049] and [0051].
Regarding claim 11, Cox teaches a system (i.e., system 50 as shown in figure 1) comprising:
a server (i.e., a server 64 as show in figure 2, para. [0057] and [0059]) coupled to the system comprising a processor configured to:
receive first signaling data associated with a calling device  that originated an inbound phone call (i.e., system 50 receiving data and information described with reference to Transmission 4 of an Incoming Call 2 sent from a calling party via an application Programming Interface (API) 6; para. [0034]-[0035]), the first signaling data instructing a telephone network how to route the inbound phone call (i.e., including a dial telephone number or dialed number information associated with a called party where a carrier route to route the call; para. [0033]-[0034]) and comprising line information identifying at least one of: an originating carrier, a line type, and an originating location (i.e., ANI is used to determine the current telecommunication carrier; para. [0037], a line type; para. [0038] and/or geo-location, para. [0039]); 
 receive from a database second signaling data comprising the line information associated with the calling device (i.e., receiving and comparing to pattern data stored in the real-time patterns database 17 to one or more expected patterns from database 19 (read on second signal data); para. [0044] and [0046]); and 
 generate a threat score for the inbound phone call based at least in part upon a difference between the first signaling data and the second signaling data (i.e., generating a score or metric based on parameters, i.e., AIN, line type, etc. either being matched or not matched; para. [0046] and [0049]).
It should be noticed that Cox failed to clearly teach the features of receiving a first equipment identifier, such as International Mobile Subscriber Identifier (IMEI), and comparing the equipment identifier from a database. However, Pinault teaches a mobile phone 4, as shown in figure 1, connecting to a private network via a uniform resource locator (URL) associated with the private network. The mobile telephone 4 comprises Wireless Telephony Application-User Agent (WTA-UA) for interfacing the mobile telephone 4 with services of the private network (col.6, lines 10-15). Pinault further teaches a preferred first secondary identifier which is a user identification (IMSI) number 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of receiving a first equipment identifier, such as International Mobile Subscriber Identifier (IMEI), and comparing the equipment identifier from a database, as taught by Pinault, into view of Cox in order to verify the identity of the calling device.
It should be noticed that the combination of Cox and Pinault failed to clearly teach the features of transmitting, by the computer, a signal to a carrier associated with the first signaling data, the signal instructing the carrier to direct the inbound phone call based upon the threat score. However, McCormack et al. (“McCormack”) teaches a system comprising Server 110 and Switch 130, as shown in figure 1A, to direct incoming contacts or work items to agents in a call center. The Server 110 is notified of an incoming service request or work item (i.e., a web based chat communication session) by the Switch 30. The incoming service request is held by the receiving telecommunications component (i.e., the Switch 30; para. [0046]). The Server 110 comprises the resource managing computer system 228 for computing a confidence score of the web based chat communication session (para. [0082]). The Server 110 further routes the web based chat communication session to one of allocated agent of the contact center 100 based on the computed confidence score (para. [0087]). The Server 110 routes the web based chat communication session by forwarding 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of transmitting, by the computer, a signal to a carrier associated with the first signaling data, the signal instructing the carrier to direct the inbound phone call based upon the threat score, as taught by McCormack, into view of Cox and Pinault in order to terminate the inbound phone call to a new destination.
Regarding claim 12, Cox further teaches the defined threshold to satisfy a risk level, such as higher risk for VoIP telephone than a landline or wireless; para. [0049]. 
Regarding claim 13, Cox further teaches the authentication based on the calling device such as the VoIP, landline and/or wireless telephone in paragraph [0049].
Regarding claim 15, Cox further teaches the features of authenticating the current telecommunication carrier, as one or more switch devices, to transmit the Transmission 4 to the system 10 serving and owning the ANI number as an originating switching device (para. [0037]).
Regarding claim 16, Cox further teaches the Local Number Portability (LNP) databases to provide information data to determine the current telecommunication carrier in the telephone network (para. [0037]).
Regarding claim 17, Cox further teaches variable of databases, such as line type10 database configured to store signal data for calls, i.e., pre-paid calls, resident/inmate calls, post-paid, etc. with one or more carrier facilities in paragraph 
Regarding claim 18, Cox further teaches the feature of using the ANI number delivered in Transmission 4 (first signal data) to retrieve information (second signal information) from the database to determine the current telecommunication carrier in paragraph [0037], using the ANI number to retrieve information to authenticate the line type in paragraph [0038], to verify the Geo-location by using the ANI number in the Transmission 4 in paragraph [0039].
Regarding claim 19, Cox further teaches the limitations of the claim, such as transmitting the Transmission 4 in one of messages, i.e., SS7 message, in paragraphs [0034], [0037] and [0051].
Regarding claim 20, Cox further teaches the feature of sending the metric along with other optional data as outlined in Transmission 4 to User in paragraphs [0049] and [0051].

Claims 1, 4-8, 10-11, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saitawdekar et al. (US Pat. 9,871,913 also cited in the previous Office Action) in view of Pinault et al. (US 9,258,430) and McCormack et al. (US 2016/0127553).
 	Regarding claim 1, Saitawdekar et al. (“Saitawdekar”) teaches a computer-implemented method comprising: 
 	receiving, by a computer (i.e., system 100, as shown in figures 1 and 2), first signaling data associated with a calling device  that originated an inbound phone call (i.e., the system 100 receiving a call request), the first signaling data instructing a telephone network how to route the inbound phone call (i.e., the call request including calling party information about calling party device 210, as shown in figure 2, and called party information about called party device 240 that is used to route the call properly; col.6, lines 26-35) and comprising line information identifying at least one of: an originating carrier, a line type, and an originating location (i.e., the call request comprising ANI or caller ID information which is used to determine service provider, as a carrier, assigned party calling party information within the call request, col.7, lines 10-19; or mappings of caller ID and ANI information to the lines, i.e., POTS lines or VOIP extensions, etc., col.7, lines 60-65); 
 	receiving, by the computer from a database, second signaling data comprising the line information associated with the calling device (i.e., receiving and comparing to calling party information stored within service provider assigned calling party information database 150, an external database, etc.; col.7, lines 1-19); and 
 	generating, by the computer, a threat score for the inbound phone call based at least in part upon a difference between the first signaling data and the second signaling data (i.e., generating a discrepancy report if not matched and sent it to a called party or agent of called party, such as called party agent 260; col.7, lines 19-39; col.8, lines 53-65).
	It should be noticed that Saitawdekar failed to clearly teach the features of receiving a first equipment identifier, such as International Mobile Subscriber Identifier (IMEI), and comparing the equipment identifier from a database. However, Pinault teaches a mobile phone 4, as shown in figure 1, connecting to a private network via a uniform resource locator (URL) associated with the private network. The mobile telephone 4 comprises Wireless Telephony Application-User Agent (WTA-UA) for 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of receiving a first equipment identifier, such as International Mobile Subscriber Identifier (IMEI), and comparing the equipment identifier from a database, as taught by Pinault, into view of Saitawdekar in order to verify the identity of the calling device.
	It should be also noticed that the combination of Saitawdekar and Pinault failed to clearly teach the features of transmitting, by the computer, a signal to a carrier associated with the first signaling data, the signal instructing the carrier to direct the inbound phone call based upon the threat score. However, McCormack teaches a system comprising Server 110 and Switch 130, as shown in figure 1A, to direct incoming contacts or work items to agents in a call center. The Server 110 is notified of an incoming service request or work item (i.e., a web based chat communication session) by the Switch 30. The incoming service request is held by the receiving telecommunications component (i.e., the Switch 30; para. [0046]). The Server 110 comprises the resource managing computer system 228 for computing a confidence score of the web based chat communication session (para. [0082]). The Server 110 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of transmitting, by the computer, a signal to a carrier associated with the first signaling data, the signal instructing the carrier to direct the inbound phone call based upon the threat score, as taught by McCormack, into view of Saitawdekar and Pinault in order to terminate the inbound phone call to a new destination.
	Regarding claim 4, Saitawdekar further teaches the feature of executing one or more remedial actions, such as sending a signal to service provider network element 220 to halt call processing (col.9, lines 7-12).
	Regarding claim 5, Saitawdekar further teaches the features of receiving the call request by the service provider network element 220 which is determined as a carrier switching device to process the call and to halt the call processing (col.7, lines 13-19 and col.9, lines 8-12).
	Regarding claim 6, Saitawdekar further teaches the feature of retrieving signaling data (second signaling data) from calling party information database 150 to determine or authenticate the service provider network element 220, as a carrier or switch device in the telephone network (col.7, lines 1-19).

	Regarding claim 8, Saitawdekar further teaches feature of determining that the service provider based on the assigned calling party information (second signal data) stored in the database 150 (col.7, lines 1-19); feature of mapping the of caller ID and ANI information to lines (second signal data) stored the database 150, col.7, lies 50-65; comparing the calling party number in the call request to telephone numbers stored in monitored called party number database 140, col.8, lines 20-27.
	Regarding claim 10, Saitawdekar further teaches the limitations of the claim in col.8, line 62 through col.9, line 2.
	Regarding claim 11, Saitawdekar teaches a system (i.e., system 100 as shown in figures 1 and 2) comprising:
 	a server (i.e., a computer system 400 as show in figure 4 (col.9, lines 15-26), coupled to the system comprising a processor (i.e., processor 410) configured to:
	receive first signaling data associated with a calling device  that originated an inbound phone call (i.e., the system 100 receiving a call request), the first signaling data instructing a telephone network how to route the inbound phone call (i.e., the call request including calling party information about calling party device 210, as shown in figure 2, and called party information about called party device 240 that is used to route the call properly; col.6, lines 26-35) and comprising line information identifying at least one of: an originating carrier, a line type, and an originating location (i.e., the call request comprising ANI or caller ID information which is used to determine service provider, as a carrier, assigned party calling party information within the call request, col.7, lines 10-19; or mappings of caller ID and ANI information to the lines, i.e., POTS lines or VOIP extensions, etc., col.7, lines 60-65); 
 	receive, from a database, second signaling data comprising the line information associated with the calling device (i.e., receiving and comparing to calling party information stored within service provider assigned calling party information database 150, an external database, etc.; col.7, lines 1-19); and 
 	generate a threat score for the inbound phone call based at least in part upon a difference between the first signaling data and the second signaling data (i.e., generating a discrepancy report if not matched and sent it to a called party or agent of called party, such as called party agent 260; col.7, lines 19-39; col.8, lines 53-65).
	It should be noticed that Saitawdekar failed to clearly teach the features of receiving a first equipment identifier, such as International Mobile Subscriber Identifier (IMEI), and comparing the equipment identifier from a database. However, Pinault teaches a mobile phone 4, as shown in figure 1, connecting to a private network via a uniform resource locator (URL) associated with the private network. The mobile telephone 4 comprises Wireless Telephony Application-User Agent (WTA-UA) for interfacing the mobile telephone 4 with services of the private network (col.6, lines 10-15). Pinault further teaches a preferred first secondary identifier which is a user identification (IMSI) number stored in a SIM card 8 and a second preferred secondary identifier which is the IMEI number stored in the terminal 4. Pinault further teaches the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of receiving a first equipment identifier, such as International Mobile Subscriber Identifier (IMEI), and comparing the equipment identifier from a database, as taught by Pinault, into view of Saitawdekar in order to verify the identity of the calling device.
	It should be also noticed that the combination of Saitawdekar and Pinault failed to clearly teach the features of transmitting, by the computer, a signal to a carrier associated with the first signaling data, the signal instructing the carrier to direct the inbound phone call based upon the threat score. However, McCormack teaches a system comprising Server 110 and Switch 130, as shown in figure 1A, to direct incoming contacts or work items to agents in a call center. The Server 110 is notified of an incoming service request or work item (i.e., a web based chat communication session) by the Switch 30. The incoming service request is held by the receiving telecommunications component (i.e., the Switch 30; para. [0046]). The Server 110 comprises the resource managing computer system 228 for computing a confidence score of the web based chat communication session (para. [0082]). The Server 110 further routes the web based chat communication session to one of allocated agent of the contact center 100 based on the computed confidence score (para. [0087]). The Server 110 routes the web based chat communication session by forwarding instructions to the component (Switch 130) for forward or route the contact to a specific 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of transmitting, by the computer, a signal to a carrier associated with the first signaling data, the signal instructing the carrier to direct the inbound phone call based upon the threat score, as taught by McCormack, into view of Saitawdekar and Pinault in order to terminate the inbound phone call to a new destination.
	Regarding claim 14, Saitawdekar further teaches the feature of executing one or more remedial actions, such as sending a signal to service provider network element 220 to halt call processing (col.9, lines 7-12).
	Regarding claim 15, Saitawdekar further teaches the features of receiving the call request by the service provider network element 220 which is determined as a carrier switching device to process the call and to halt the call processing (col.7, lines 13-19 and col.9, lines 8-12).
  	Regarding claim 16, Saitawdekar further teaches the feature of retrieving signaling data (second signaling data) from calling party information database 150 to determine or authenticate the service provider network element 220, as a carrier or switch device in the telephone network (col.7, lines 1-19).
Regarding claim 17, Saitawdekar further teaches the databases 140 and 150, as shown in figure 1, configured to store signal data for calls, i.e., POTS and VOIP calls, associated with carrier facilities in col.7, lines 1-9 and lines 49-65.

	Regarding claim 20, Saitawdekar further teaches the limitations of the claim in col.8, line 62 through col.9, line 2.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2012/0294435) in view of Pinault et al. (US 9,258,430) and McCormack et al. (US 2016/0127553) as applied to claims 1-2 and 11-12 above and further in view of Compert et al. (US 10,225,397 also cited in the previous Office Action).
 	Regarding claims 4 and 14, Cox, Pinault and McCormack, in combination, teaches all subject matters as claimed above, except for the feature of executing, by the computer, one or more remedial actions in response to determining that the threat score fails to satisfy the authentication threshold. However, Compert et al. (“Compert”) teaches such feature in col.7, lines 12-40 for a purpose of filtering unwanted incoming calls or messages.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of executing, by the computer, one or more remedial actions in response to determining that the threat score fails to satisfy the authentication threshold, as taught by Compert, into view of 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference, i.e., McCormack et al. (US 2016/0127553), applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Date:  December, 2021